             Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 1 of 11




 1   David J. McGlothlin, Esq. (SBN 026059)
     HYDE & SWIGART
 2   2633 E. Indian School Road, Ste. 460
 3   Phoenix, AZ 85016
     Phone: 602-265-3332
 4
     Fax: 602-230-4482
 5   david@westcoastlitigation.com
 6
     Ryan L. McBride, Esq. (SBN 032001)
 7   Kazerouni Law Group, APC
 8   2633 E. Indian School Road, Ste. 460
     Phoenix, AZ 85016
 9
     Phone: 800-400-6808
10   Fax: 800-520-5523
     ryan@kazlg.com
11
12   Attorneys for Plaintiff
13
                         UNITED STATES DISTRICT COURT
14
                             DISTRICT OF ARIZONA
15
     GENESIS RODRIGUEZ,                         Case No.:
16   individually and on behalf of all others
     similarly situated,                        CLASS ACTION
17
                    Plaintiff,                  COMPLAINT FOR DAMAGES
18                                              AND INJUNCTIVE RELIEF
                           v.                   PURSUANT TO THE TELEPHONE
19                                              CONSUMER PROTECTION ACT,
                                                47 U.S.C. § 227, ET SEQ.
20   PFIP, LLC, DBA PLANET
     FITNESS, and DOES 1 through 10             JURY TRIAL DEMANDED
21
     inclusive,
22
                  Defendant.
23
24
                                       INTRODUCTION
25
           1.     GENESIS RODRIGUEZ (“Plaintiff”) bring this Class Action
26
     Complaint for damages, injunctive relief, and any other available legal or
27
     equitable remedies, resulting from the illegal actions of PFIP, LLC, DBA
28
     PLANET FITNESS (“Defendant”), in negligently contacting Plaintiff on


                                  CLASS ACTION COMPLAINT
                                             -1-
             Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 2 of 11




 1   Plaintiff’s cellular telephone, in violation of the Telephone Consumer Protection
 2   Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading Plaintiff’s privacy.
 3   Plaintiff alleges as follows upon personal knowledge as to herself and her own
 4   acts and experiences, and, as to all other matters, upon information and belief,
 5   including investigation conducted by their attorneys.
 6         2.    The TCPA was designed to prevent calls and messages like the ones
 7   described within this complaint, and to protect the privacy of citizens like
 8   Plaintiff. “Voluminous consumer complaints about abuses of telephone
 9   technology – for example, computerized calls dispatched to private homes –
10   prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S.
11   Ct. 740, 744 (2012).
12         3.    In enacting the TCPA, Congress intended to give consumers a choice
13   as to how creditors and telemarketers may call them, and made specific findings
14   that “[t]echnologies that might allow consumers to avoid receiving such calls and
15   messages are not universally available, are costly, are unlikely to be enforced, or
16   place an inordinate burden on the consumer.     TCPA, Pub.L. No. 102–243, § 11.
17   Toward this end, Congress found that
18
19               [b]anning such automated or prerecorded telephone calls to the
                 home, except when the receiving party consents to receiving the call
20               or when such calls are necessary in an emergency situation affecting
21               the health and safety of the consumer, is the only effective means of
                 protecting telephone consumers from this nuisance and privacy
22
                 invasion.
23
24         Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
25   WL 3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on
26   TCPA’s purpose).
27         4.    Congress also specifically found that “the evidence presented to the
28   Congress indicates that automated or prerecorded calls are a nuisance and an


                                 CLASS ACTION COMPLAINT
                                            -2-
             Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 3 of 11




 1   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
 2   Mims, 132 S. Ct. at 744.
 3         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 4   TCPA case regarding calls to a non-debtor similar to this one:
 5
 6        The Telephone Consumer Protection Act …is well known for its provisions
          limiting junk-fax transmissions. A less-litigated part of the Act curtails the
 7        use of automated dialers and prerecorded messages to cell phones, whose
 8        subscribers often are billed by the minute as soon as the call is answered—
          and routing a call to voicemail counts as answering the call. An automated
 9
          call to a landline phone can be an annoyance; an automated call to a cell
10        phone adds expense to annoyance. Soppet v. Enhanced Recovery Co., LLC,
11        679 F.3d 637, 638 (7th Cir. 2012).

12
           6.     The Ninth Circuit recently affirmed certification of a TCPA class
13
     case remarkably similar to this one in Meyer v. Portfolio Recovery Associates,
14
     LLC, __ F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
15
                                     JURISDICTION AND VENUE
16
           7.     This Court has federal question jurisdiction because this case arises
17
     out of violation of Federal Law. 47 U.S.C. §227(b): Mims v. Arrow Fin. Servs.,
18
     LLC, 132 S. Ct. 740 (2012).
19
           8. Venue is proper in the United States District Court for the District of
20
     Arizona pursuant to 18 U.S.C. § 1391(b) and 1441(a) because Defendant is
21
     subject to personal jurisdiction in the State of Arizona.
22                                            PARTIES
23         9. Plaintiff is, and at all times mentioned herein was, a citizen and resident
24   of the State of Arizona. Plaintiff is, and at all times mentioned herein was, a
25   “person” as defined by 47 U.S.C. § 153 (39).
26         10.    Plaintiff is informed and believes, and thereon alleges, that
27   Defendant is, and at all times mentioned herein was, a company who does
28   business within the State of Arizona. Defendant, is and at all times mentioned


                                   CLASS ACTION COMPLAINT
                                              -3-
             Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 4 of 11




 1   herein was, a “person,” as defined by 47 U.S.C. § 153 (39). Defendant claims to
 2   provide gym memberships, access to fitness facilities, and fitness related services.
 3   Plaintiff alleges that at all times relevant herein Defendant conducted business in
 4   the State of Arizona within this judicial district.
 5                                  FACTUAL ALLEGATIONS
 6         11.     At all times relevant, Plaintiff was a citizen of the County of
 7   Maricopa, State of Arizona. Plaintiff is, and at all times mentioned herein was, a
 8   “person” as defined by 47 U.S.C. § 153 (39).
 9         12.     Defendant is, and at all times mentioned herein was, a “person,” as
10   defined by 47 U.S.C. § 153 (39).
11         13.     At all times relevant, Defendant conducted business in the State of
12   Arizona, within this judicial district.
13         14.     On or about December 27, 2017, Plaintiff received a text message
14   from Defendant on her cellular telephone, number ending in -8593.
15         15.     During this time, Defendant began to use Plaintiff’s cellular
16   telephone for the purpose of sending Plaintiff spam advertisements and/or
17   promotional offers, via text messages, including a text message sent to and
18   received by Plaintiff in or about December of 2017.
19         16.     In or before December of 2017, Plaintiff received a text message
20   from Defendant that read:
21
22               Start the year off right with Planet Fitness! Join today for only

23               $1 down! $10 a month! No Commitment! Ends 1/10!

24               http://bit.ly/1ILoKWA Reply STOP to opt out

25
26         17.     In or about December of 2017, Plaintiff received a text message from

27   Defendant that read:
28



                                    CLASS ACTION COMPLAINT
                                               -4-
            Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 5 of 11




 1               ENDS TODAY! Sign up now at Planet Fitness for only $1.
 2               Unlimited fitness training & tons of cardio! Sign up today:
 3               http://bit.ly/1ILoKWA Reply STOP to opt out
 4
 5         18.     In or about December of 2017, Plaintiff received a text message from
 6   Defendant that read:
 7
 8                 Join Planet Fitness today for only $1 down! Unlimited
 9                 fitness training & tons of cardio equipment! Sign up today:
10
                   http://bit.ly/1ILoKWA Reply STOP to opt out
11
12
           19.     In our about December of 2017, Plaintiff received a text message
13
     from Defendant that read:
14
15
                   LAST CHANCE! Join Planet Fitness today for only $1
16
                   down! Unlimited fitness training & tons of equipment!
17
                   Sign up today:http://bit.ly/1ILoKWA Reply STOP to opt
18
19
                   out

20
21         20.     In our about December of 2017, Plaintiff received a text message
22   from Defendant that read:
23
24                 Start the year off right with Planet Fitness! Join today for
25                 only $1 down! $10 a month! No Commitment! Ends 1/10!
26                 http://bit.ly/1ILoKWA Reply STOP to opt out
27
28



                                  CLASS ACTION COMPLAINT
                                             -5-
             Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 6 of 11




 1         21.      Upon information and belief, Plaintiff alleges that she, upon receipt
 2   of Defendant’s text messages, responded to Defendant’s text message notification
 3   by sending a letter to Defendant on or about 1/5/2018 requesting that Defendant
 4   cease sending text messages to Plaintiff.
 5
           22.      At that point, Plaintiff had withdrawn any consent Defendant might
 6
     have believed Defendant had prior to that point. Despite Plaintiff’s responses,
 7
     Defendant continued to send unwanted text messages to Plaintiff.
 8
           23.      Plaintiff continued to receive text messages from Defendant until
 9
     about January 10, 2018.
10
           24.      These text messages placed to Plaintiff’s cellular telephone were
11
     placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
12
     U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
13
           25.      The telephone number that Defendant, or their agent texted was
14
     assigned to a cellular telephone service for which Plaintiff incurs a charge for
15
     incoming texts pursuant to 47 U.S.C. § 227 (b)(1).
16
           26.      These text messages constituted texts that were not for emergency
17
     purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
18
           27.      Upon information and belief, Plaintiff alleges that she was never a
19
     customer of Defendant and never provided her cellular telephone number
20
     Defendant for any reason whatsoever. Accordingly, Defendant and their agents
21
     never received Plaintiffs prior express consent to receive unsolicited text
22
     messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
23
           28.      These text messages by Defendant, or its agents, violated 47 U.S.C.
24
     § 227(b)(1).
25
                                 CLASS ACTION ALLEGATIONS
26
           29.      Plaintiff brings this action on behalf of herself and on behalf of and
27
     all others similarly situated (“the Class”).
28



                                   CLASS ACTION COMPLAINT
                                              -6-
             Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 7 of 11




 1         30.      Plaintiff represents, and is a member of, the Class, consisting of all
 2   persons within the United States who received any unsolicited text messages from
 3   Defendant which text message was not made for emergency purposes or with the
 4   recipient’s prior express consent within the four years prior to the filing of this
 5   Complaint.
 6         31.      Defendant and their employees or agents are excluded from the
 7   Class. Plaintiff does not know the number of members in the Class, but believes
 8   the Class members number in the hundreds of thousands, if not more. Thus, this
 9   matter should be certified as a Class action to assist in the expeditious litigation of
10   this matter.
11         32.      Plaintiff and members of the Class were harmed by the acts of
12   Defendant in at least the following ways: Defendant, either directly or through
13   their agents, illegally contacted Plaintiff and the Class members via their cellular
14   telephones by using marketing and text messages, thereby causing Plaintiff and
15   the Class members to incur certain cellular telephone charges or reduce cellular
16   telephone time for which Plaintiff and the Class members previously paid, and
17   invading the privacy of said Plaintiff and the Class members. Plaintiff and the
18   Class members were damaged thereby.
19         33.      This suit seeks only damages and injunctive relief for recovery of
20   economic injury on behalf of the Class, and it expressly is not intended to request
21   any recovery for personal injury and claims related thereto. Plaintiff reserves the

22   right to expand the Class definition to seek recovery on behalf of additional

23   persons as warranted as facts are learned in further investigation and discovery.

24         34.      The joinder of the Class members is impractical and the disposition

25   of their claims in the Class action will provide substantial benefits both to the

26
     parties and to the court. The Class can be identified through Defendant’s records

27
     or Defendant’s agents’ records.

28



                                   CLASS ACTION COMPLAINT
                                              -7-
             Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 8 of 11




 1          35.      There is a well-defined community of interest in the questions of law
 2   and fact involved affecting the parties to be represented. The questions of law
 3   and fact to the Class predominate over questions which may affect individual
 4   Class members, including the following:
 5
 6
            a)       Whether, within the four years prior to the filing of this Complaint,
                     Defendant or its agents sent any text messages to the Class (other
 7                   than a message made for emergency purposes or made with the prior
 8                   express consent of the called party) to a Class member using any
                     automatic dialing system to any telephone number assigned to a
 9                   cellular phone service;
10          b)       Whether Plaintiff and the Class members were damaged thereby, and
                     the extent of damages for such violation; and
11
            c)       Whether Defendant and its agents should be enjoined from engaging
12                   in such conduct in the future.
13
14          36.      As a person that received at least one marketing and text message

15
     without Plaintiff’s prior express consent, Plaintiff is asserting claims that are

16
     typical of the Class. Plaintiff will fairly and adequately represent and protect the
     interests of the Class in that Plaintiff has no interests antagonistic to any member
17
18
     of the Class.
            37.      Plaintiff and the members of the Class have all suffered irreparable
19
     harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a
20
     class action, the Class will continue to face the potential for irreparable harm. In
21
     addition, these violations of law will be allowed to proceed without remedy and
22
     Defendant will likely continue such illegal conduct. Because of the size of the
23
     individual Class member’s claims, few, if any, Class members could afford to
24
     seek legal redress for the wrongs complained of herein.
25
            38.      Plaintiff has retained counsel experienced in handling class action
26
     claims and claims involving violations of the Telephone Consumer Protection
27
     Act.
28



                                    CLASS ACTION COMPLAINT
                                               -8-
                Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 9 of 11




 1         39.      A class action is a superior method for the fair and efficient
 2   adjudication of this controversy. Class-wide damages are essential to induce
 3   Defendant to comply with federal and Arizona law.             The interest of Class
 4   members in individually controlling the prosecution of separate claims against
 5   Defendant are small because the maximum statutory damages in an individual
 6   action for violation of privacy are minimal. Management of these claims is likely
 7   to present significantly fewer difficulties than those presented in many class
 8   claims.
 9         40.      Defendant has acted on grounds generally applicable to the Class,
10   thereby making appropriate final injunctive relief and corresponding declaratory
11   relief with respect to the Class as a whole.
12
                           FIRST CAUSE OF ACTION
13
      NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
14                         47 U.S.C. § 227 ET SEQ.
15         41.      Plaintiff incorporates by reference all of the above paragraphs of this
16   Complaint as though fully stated herein.
17         42.      The foregoing acts and omissions of Defendant constitute numerous
18   and multiple negligent violations of the TCPA, including but not limited to each
19   and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
20         43.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
21   seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
22   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
23         44.      Plaintiff and the Class are also entitled to and seek injunctive relief
24   prohibiting such conduct in the future.
25         //
26         //
27         //
28         //


                                    CLASS ACTION COMPLAINT
                                               -9-
             Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 10 of 11




 1                           SECOND CAUSE OF ACTION
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
 2                     TELEPHONE CONSUMER PROTECTION ACT
 3                            47 U.S.C. § 227 ET SEQ.
 4          45.   Plaintiff incorporates by reference all of the above paragraphs of this
 5   Complaint as though fully stated herein.
 6          46.   The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple knowing and/or willful violations of the TCPA, including but not
 8   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
 9   seq.

10          47.   As a result of Defendant’s knowing and/or willful violations of 47

11   U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00

12   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §

13
     227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

14
            48.   Plaintiff and the Class are also entitled to and seek injunctive relief

15
     prohibiting such conduct in the future.

16
                                    PRAYER FOR RELIEF
17
            Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
18
     Class members the following relief against Defendant:
19
20
                 FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
21                          THE TCPA, 47 U.S.C. § 227 ET SEQ.
22          • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
              Plaintiff seeks for himself and each Class member $500.00 in statutory
23
              damages, for each and every violation, pursuant to 47 U.S.C. §
24            227(b)(3)(B).
25          • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
              conduct in the future.
26          • Any other relief the Court may deem just and proper.
27
28



                                  CLASS ACTION COMPLAINT
                                            -10-
            Case 2:18-cv-03748-SMB Document 1 Filed 11/02/18 Page 11 of 11




 1            SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.
 2         • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
 3           Plaintiff seeks for himself and each Class member $1500.00 in statutory
             damages, for each and every violation, pursuant to 47 U.S.C. §
 4
             227(b)(3)(B).
 5         • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 6           conduct in the future.
           • Any other relief the Court may deem just and proper.
 7
 8                                     TRIAL BY JURY
 9         49.    Pursuant to the seventh amendment to the Constitution of the United
10   States of America, Plaintiff is entitled to, and demands, a trial by jury.
11
12   Dated: November 2, 2018                               Respectfully submitted,
13
                                                           HYDE & SWIGART
14
15                                                       By: _/s/ David J. McGlothlin__
                                                             DAVID J. MCGLOTHIN, ESQ.
16                                                            ATTORNEY FOR PLAINTIFF
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -11-
